1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
      KEVIN RAY HOLMES,                                      Case No. 3:17-cv-00320-RCJ-WGC
4
                                            Plaintiff,                   ORDER
5            v.
6     ISIDRO BACA, et al.,
7                                      Defendants.
8
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C.
9
     § 1983 by a state prisoner. Plaintiff has submitted an application to proceed in forma
10
     pauperis. (ECF No. 1). Based on the financial information provided, the Court finds that
11
     Plaintiff is unable to prepay the full filing fee in this matter.
12
            The Court entered a screening order on May 21, 2019.             (ECF No. 9).   The
13
     screening order imposed a 90-day stay and the Court entered a subsequent order in
14
     which the parties were assigned to mediation by a court-appointed mediator. (ECF Nos.
15
     9, 12). The Office of the Attorney General has filed a status report indicating that
16
     settlement has not been reached and informing the Court of its intent to proceed with this
17
     action. (ECF No. 15).
18
            Plaintiff also filed a motion to amend title of case to include the real name of the
19
     Director of the NDOC. (ECF No. 10 at 2). Specifically, Plaintiff seeks to identify Doe
20
     defendant Director of the NDOC as James Dzurenda in light of the screening order. (Id.)
21
     The screening order treated Defendant “Director of NDOC” as a Doe defendant and told
22
     Plaintiff to move to substitute the true name of the Doe defendant or move to amend his
23
     complaint. (ECF No. 9 at 3 n.1). The Court construes the motion to amend the title as a
24
     motion to substitute the name of Doe Director of NDOC to James Dzurenda and grants
25
     the motion to substitute James Dzurenda as the Doe defendant.
26
            ///
27

28

                                                         1
1           For the foregoing reasons, IT IS ORDERED that:

2           1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is

3    GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In

4    the event that this action is dismissed, the full filing fee must still be paid pursuant to 28

5    U.S.C. § 1915(b)(2).

6           2.     The movant herein is permitted to maintain this action to conclusion without

7    the necessity of prepayment of any additional fees or costs or the giving of security

8    therefor. This order granting leave to proceed in forma pauperis shall not extend to the

9    issuance and/or service of subpoenas at government expense.

10          3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections

11   shall pay to the Clerk of the United States District Court, District of Nevada, 20% of the

12   preceding month’s deposits to Plaintiff’s account (Kevin Ray Holmes, #63616), in the

13   months that the account exceeds $10.00, until the full $350.00 filing fee has been paid

14   for this action. The Clerk of the Court shall SEND a copy of this order to the Finance

15   Division of the Clerk’s Office. The Clerk of the Court shall also SEND a copy of this order

16   to the attention of the Chief of Inmate Services for the Nevada Department of Corrections,

17   P.O. Box 7011, Carson City, NV 89702.

18          4.     The Clerk of the Court shall electronically SERVE a copy of this order and

19   a copy of Plaintiff’s second amended complaint (ECF No. 8) on the Office of the Attorney

20   General of the State of Nevada by adding the Attorney General of the State of Nevada to

21   the docket sheet. This does not indicate acceptance of service.

22          5.     Service must be perfected within ninety (90) days from the date of this order

23   pursuant to Fed. R. Civ. P. 4(m).

24          6.     Subject to the findings of the screening order (ECF No. 9), within twenty-

25   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

26   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

27   accepts service; (b) the names of the defendants for whom it does not accept service,

28   and (c) the names of the defendants for whom it is filing the last-known-address

                                                   2
1    information under seal. As to any of the named defendants for whom the Attorney

2    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

3    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

4    information. If the last known address of the defendant(s) is a post office box, the Attorney

5    General's Office shall attempt to obtain and provide the last known physical address(es).

6           7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

7    shall file a motion identifying the unserved defendant(s), requesting issuance of a

8    summons, and specifying a full name and address for the defendant(s).                For the

9    defendant(s) as to which the Attorney General has not provided last-known-address

10   information, Plaintiff shall provide the full name and address for the defendant(s).

11          8.     If the Attorney General accepts service of process for any named

12   defendant(s), such defendant(s) shall file and serve an answer or other response to the

13   second amended complaint (ECF No. 8) within sixty (60) days from the date of this order.

14          9.     Plaintiff shall serve upon defendant(s) or, if an appearance has been

15   entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

16   document submitted for consideration by the Court. Plaintiff shall include with the original

17   document submitted for filing a certificate stating the date that a true and correct copy of

18   the document was mailed or electronically filed to the defendants or counsel for the

19   defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service

20   to the individual attorney named in the notice of appearance, at the physical or electronic

21   address stated therein. The Court may disregard any document received by a district

22   judge or magistrate judge which has not been filed with the Clerk, and any document

23   received by a district judge, magistrate judge, or the Clerk which fails to include a

24   certificate showing proper service.

25          10.    This case is no longer stayed.

26          11.    The motion to amend title (ECF No. 10) is construed as a motion to

27   substitute Defendant Doe Director of NDOC to Defendant James Dzurenda. The Clerk

28

                                                   3
1    of the Court is directed to change Defendant Doe Director of NDOC to James Dzurenda

2    on the docket sheet.

3          12.    The portion of Count II, alleging a retaliation claim, will now proceed against

4    Defendant James Dzurenda as well. (See ECF No. 9 at 8).

5          DATED: August 1, 2019.
6
                                              UNITED STATES MAGISTRATE JUDGE
7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 4
